                                                                       Case 2:15-cv-00806-APG-NJK Document 81
                                                                                                           82 Filed 08/26/20
                                                                                                                    08/31/20 Page 1 of 2




                                                             1   MELANIE D. MORGAN, ESQ.
                                                                 Nevada Bar No. 8215
                                                             2   DONNA M. WITTIG, ESQ.
                                                                 Nevada Bar. No. 11015
                                                             3   1635 Village Center Circle, Suite 200
                                                                 Las Vegas, Nevada 89134
                                                             4   Telephone: (702) 634-5000
                                                                 Facsimile: (702) 380-8572
                                                             5   Email: melanie.morgan@akerman.com
                                                                 Email: donna.wittig@akerman.com
                                                             6
                                                                 Attorneys for Nationstar Mortgage LLC and
                                                             7   Federal Home Loan Mortgage Corporation
                                                             8                                  UNITED STATES DISTRICT COURT
                                                             9                                      DISTRICT OF NEVADA
                                                            10   SFR INVESTMENTS POOL 1, LLC, a Nevada           Case No. 2:15-cv-00806-APG-NJK
                                                                 limited liability company,
              1635 VILLAGE CENTER CIRCLE, SUITE 200

               TEL.: (702) 634-5000 – FAX: (702) 380-8572




                                                            11
                                                                                   Plaintiff,                    MOTION TO REMOVE ATTORNEY
                      LAS VEGAS, NEVADA 89134




                                                            12                                                   FROM ELECTRONIC SERVICE LIST
AKERMAN LLP




                                                                 v.
                                                            13
                                                                 FEDERAL HOME LOAN MORTGAGE
                                                            14   CORPORATION,          a    government entity;
                                                                 NATIONSTAR MORTGAGE, LLC, a foreign
                                                            15   limited liability company; SANDRA SALAS, an
                                                                 individual; and DOES I through X; and ROE
                                                            16   CORPORATIONS I through X, inclusive,
                                                            17                     Defendants.
                                                            18   FEDERAL HOME LOAN MORTGAGE
                                                                 CORPORATION, a government entity; and
                                                            19   NATIONSTAR MORTGAGE, LLC, a foreign
                                                                 limited liability company;
                                                            20
                                                                                   Counterclaimants,
                                                            21
                                                                 v.
                                                            22
                                                                 SFR INVESTMENTS POOL 1, LLC, a Nevada
                                                            23   limited liability company; DOES I through X;
                                                                 and ROE CORPORATIONS I through X,
                                                            24   inclusive,

                                                            25                     Counter-Defendants.

                                                            26   ///

                                                            27   ///

                                                            28   ///

                                                                 54383462;1
                                                                    Case 2:15-cv-00806-APG-NJK Document 81
                                                                                                        82 Filed 08/26/20
                                                                                                                 08/31/20 Page 2 of 2




                                                             1   TO:      ALL PARTIES, AND THEIR COUNSEL OF RECORD:

                                                             2            Defendants/Counterclaimants Nationstar Mortgage LLC and Federal Home Loan Mortgage

                                                             3   Corporation provide notice that Natalie L. Winslow, Esq. no longer serves as counsel in this action

                                                             4   for Akerman LLP.

                                                             5            Akerman LLP continues to serve as counsel for Nationstar Mortgage LLC and Federal Home

                                                             6   Loan Mortgage Corporation in this action. All items, including, but not limited to, pleadings,

                                                             7   papers, correspondence, documents and future notices in this action should continue to be directed to

                                                             8   Melanie D. Morgan, Esq., and Donna M. Wittig, Esq.

                                                             9            DATED August 26, 2020.

                                                            10                                               AKERMAN LLP
              1635 VILLAGE CENTER CIRCLE, SUITE 200

               TEL.: (702) 634-5000 – FAX: (702) 380-8572




                                                            11
                                                                                                             /s/ Melanie D. Morgan
                                                                                                             MELANIE D. MORGAN, ESQ.
                      LAS VEGAS, NEVADA 89134




                                                            12
                                                                                                             Nevada Bar No. 8215
AKERMAN LLP




                                                            13                                               DONNA M. WITTIG, ESQ.
                                                                                                             Nevada Bar No. 11015
                                                            14                                               1635 Village Center Circle, Suite 200
                                                                                                             Las Vegas, Nevada 89134
                                                            15
                                                                                                             Attorneys for Nationstar Mortgage LLC and
                                                            16                                               Federal Home Loan Mortgage Corporation
                                                            17

                                                            18                                         COURT APPROVAL
                                                            19            IT IS SO ORDERED.
                                                            20                  August 31, 2020
                                                                          Date:______________
                                                            21                                                      ___________________________________
                                                                                                                    UNITED
                                                                                                                    United   STATES
                                                                                                                           States      DISTRICT
                                                                                                                                  Magistrate    JUDGE
                                                                                                                                             Judge
                                                            22                                                      Case No.: 2:15-cv-00806-APG-NJK

                                                            23

                                                            24

                                                            25

                                                            26

                                                            27

                                                            28
                                                                                                                2
                                                                 54383462;1
